


Exhibit 10.1

 

Execution Copy

 

SEED CAPITAL MANAGEMENT AGREEMENT

 

This Seed Capital Management Agreement (the “Agreement”) is made and entered
into as of this 8th day of October, 2014, by and among MILLPENCIL LIMITED, a
company limited by shares organized under the laws of England and Wales and
located at 5th Floor, Millennium Bridge House, 2 Lambeth Hill, London EC4V 4GG,
United Kingdom (together with its successors and permitted assigns,
“Millpencil”), MILLPENCIL (US) LP, a Delaware limited partnership (together with
its successors and permitted assigns, “MPL”), with a registered office address
of 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808, OLD MUTUAL (US)
HOLDINGS INC., a Delaware corporation (together with its successors, “OM(US)H”),
located at 200 Clarendon Street, 53rd Floor, Boston, MA 02116, OLD MUTUAL PLC, a
company limited by shares organized under the laws of England and Wales and
located at 5th Floor, Millennium Bridge House, 2 Lambeth Hill, London EC4V 4GG,
United Kingdom (together with its successors and permitted assigns, “OM plc”)
and MPL (UK) Limited, a company limited by shares organized under the laws of
England and Wales and located at Millennium Bridge House, 2 Lambeth Hill, London
EC4V 4GG, United Kingdom (together with its successors and permitted assigns,
“MPLUK2”).

 

W I T N E S S E T H:

 

WHEREAS, prior to the date hereof, OM(US)H, Millpencil, MPL and MPLUK2 have been
indirect, wholly-owned subsidiaries of OM plc;

 

WHEREAS, as a result of the contemplated initial public offering (“IPO”) of
securities of OM Asset Management plc, a company limited by shares organized
under the laws of England and Wales (“OMAM”), OM(US)H will cease to be wholly
owned, indirectly (but will remain majority owned, indirectly) by OM plc;

 

WHEREAS, OM plc has funded the Seed Capital Investments (as hereinafter
defined);

 

WHEREAS, Millpencil, MPL, MPLUK2 and OM plc are desirous of having OM(US)H
continue to manage, through its Affiliates, the Seed Capital Investments after
the completion of the IPO and through January 15, 2018 upon the terms and
conditions hereinafter set forth (the “Services”); and

 

WHEREAS, OM(US)H is amenable to managing the Seed Capital Investments, through
its Affiliates, through such date upon the terms and conditions hereinafter set
forth.

 

NOW THEREFORE, in consideration of the agreement and obligations set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties, intending to be legally bound
hereby, agree as follows:

 

Section 1.                   Definitions.

 

(a)  Unless the content otherwise requires, the terms defined in this
Section 1(a) shall, for the purpose of this Agreement, have the meaning herein
specified.

 

--------------------------------------------------------------------------------


 

“Affiliate” means any corporation, limited liability company, partnership,
association, business, trust, joint venture, business entity or other entity of
any kind or nature, of which more than twenty percent (20%) of either the equity
interests or the voting control is, directly or indirectly through Subsidiaries
or otherwise, beneficially owned by OMAM, or of which OMAM or any Subsidiary
serves as the general partner (in the case of a limited partnership) or the
manager or managing member (in the case of a limited liability company).

 

“Agreement” means this Seed Capital Management Agreement, including all
Schedules hereto, as amended, supplemented or restated from time to time.

 

“Applicable Law” means any federal, state, regional, county, local, provincial
or foreign law, statute, ordinance, code, treaty, rule, regulation,
administrative interpretation, order, decree, writ, injunction, directive,
judgment, policy, guideline or other requirement of any Governmental Authority
applicable to the Person in question.

 

“Budget” means, with respect to each year, a budget in form and substance
approved by OM plc, including the anticipated dollar amount of Seed Capital
Investments to be made or maintained in such year in each asset class including
(i) U.S. and EAFE (i.e., Europe, Australasia and the Far East) equities;
(ii) real estate; (iii) emerging market equities; (iv) high-yield fixed income;
and (v) investment grade fixed income.

 

“Business Day” means any day other than a Saturday, Sunday or holiday on which
banking institutions in Boston, Massachusetts or London, England are required to
be closed.

 

“End Date” means January 15, 2018 unless on or before such date OM plc and
OM(US)H have entered into a definitive agreement with respect to the purchase of
all of the equity of MPLUK2, in which event the End Date shall be the date of
the closing of such transaction or the Business Day following the date of the
termination of the definitive agreement with respect to such transaction unless
OM plc shall have requested an extension of this Agreement pursuant to
Section 5, in which case this Agreement shall be deemed to be so extended.

 

“Fund” means any pooled investment vehicle for which any Affiliate of OM(US)H,
directly or indirectly, provides investment advisory or sub-advisory services,
or serves as the general partner, managing member or in any similar capacity
(including any master or feeder fund, parallel fund or other alternative
investment vehicle or third party co-investment vehicle).

 

“Governmental Authority” means any federal, state, county, regional, local,
provincial or foreign government or political subdivision thereof, or any
agency, division, district, department, commission, regulatory or administrative
body or instrumentality of any such government or political subdivision, or any
self-regulatory organization, and any securities exchange, or other
non-governmental regulating authority (to the extent that the rules, regulations
or orders of such authority have the force of law), or any arbitrator, tribunal
or court of competent jurisdiction.

 

“Interim Period” means the period commencing on the date of this Agreement and
ending on the End Date.

 

“IPO” has the meaning set forth in the recitals to this Agreement.

 

2

--------------------------------------------------------------------------------


 

“LCIA Court” has the meaning set forth in Section 10(g).

 

“Millpencil” has the meaning set forth in the preamble to this Agreement.

 

“Minority Period” means the period beginning on the date on which OM plc ceases
to be the beneficial owner (as defined in Rule 16a-1 under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of at least 50.1% of
the outstanding ordinary shares of OMAM.

 

“MPL” has the meaning set forth in the preamble to this Agreement.

 

“MPLUK2” has the meaning set forth in the preamble to this Agreement.

 

“OMAM” has the meaning set forth in the recitals to this Agreement.

 

“OM plc” has the meaning set forth in the preamble to this Agreement.

 

“OM(US)H” has the meaning set forth in the preamble to this Agreement.

 

“Person” means any individual, partnership, limited liability company,
corporation, association, sole proprietorship, business trust, joint venture,
governmental entity, business entity or other entity of any kind.

 

“Seed Capital Investments” means (i) the investments made by MPL and Millpencil
(with funds provided by OM plc) in the mandates managed by Affiliates of OM(US)H
(including in separate accounts or Funds managed by Affiliates of OM(US)H as set
forth in a separate letter delivered by OM(US)H to OM plc on or prior to the
date of this Agreement, together with cash reserved for such investments as set
forth in such letter; (ii) the investments made by Millpencil, MPL and MPLUK2
with the proceeds of redemptions or withdrawals of the investments set forth in
a separate letter delivered by OM(US)H to OM plc on or prior to the date of this
Agreement into existing or new mandates managed by Affiliates of OM(US)H
(including separate accounts or Funds managed by Affiliates of OM(US)H) in
accordance with the terms of this Agreement, together with the proceeds of
redemptions or withdrawals of such reinvestments; and (iii) interest, dividends
or distributions from the investments described in items (i) and (ii), in each
case in accordance with a Budget approved in accordance with Section 4.  For the
avoidance of doubt, Seed Capital Investments may not include co-investment
capital required to satisfy a capital requirement for the launch of a new Fund.

 

“Services” has the meaning set forth in the recitals to this Agreement.

 

“Subsidiary” means, with respect to a Person, any corporation, limited liability
company, partnership, association, business, trust, joint venture, business
entity or other entity of any kind or nature, of which more than
fifty percent (50%) of either the equity interests or the voting control is,
directly or indirectly through Subsidiaries or otherwise, beneficially owned by
such Person, or of which such Person or any Subsidiary serves as the general
partner (in the case of a limited partnership) or the manager or managing member
(in the case of a limited liability company).

 

“Transfer” has the meaning set forth in Section 3.

 

3

--------------------------------------------------------------------------------


 

(b)  The headings contained in this Agreement are for reference purposes only
and shall not in any way affect the meaning or interpretation of this
Agreement.  The words “hereof”, “herein” and “hereunder” and words of like
import used in this Agreement shall refer to this Agreement as a whole and not
to any particular provision of this Agreement.  The phrase “date of this
Agreement” shall mean October 8, 2014.  References to Sections and Schedules are
to Sections and Schedules of this Agreement as such Sections or Schedules may be
or are amended from time to time in accordance with the terms and provisions of
this Agreement, unless otherwise expressly provided in this Agreement.  Any
capitalized terms used in any Schedule but not otherwise defined therein shall
have the respective meanings set forth in this Agreement.  Any singular term in
this Agreement shall be deemed to include the plural, and any plural term shall
be deemed to include the singular.  All pronouns shall be deemed to refer to the
masculine, feminine, neuter, singular or plural, as the identity of the
antecedent may require.  Whenever the words “include,” “includes” or “including”
are used in this Agreement, they shall be deemed to be followed by the words
“without limitation,” whether or not they are in fact followed by those words or
words of like import.  If, pursuant to this Agreement, any Person is required to
take an action on a date that is not a Business Day, the date of such required
action shall be the next following Business Day.  It is the intention of the
parties that every covenant, term and provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any party, it being understood and agreed that the parties to this Agreement are
sophisticated and have had adequate opportunity and means to retain counsel to
represent their respective interests and to otherwise negotiate the terms and
provisions of this Agreement.  Accordingly, the parties hereby waive, to the
fullest extent permitted by Applicable Law, the benefit of any Applicable Law
that would require that in cases of uncertainty, the language of a contract
should be strictly construed against, or most strongly construed against, the
party who drafted such language.  All references in this Agreement to amounts of
money or amounts to be paid by any Person to any other Person shall mean such
amounts in United States dollars.

 

Section 2.                   Management of Seed Capital Investments.

 

(a)  Subject to the terms and conditions of this Agreement, Millpencil, MPL and
MPLUK2 hereby appoint OM(US)H as their agent and attorney-in-fact with respect
to the management, through its Affiliates, of the Seed Capital Investments
during the Interim Period.  During the Interim Period, OM(US)H will have the
authority, on behalf of and in the name of Millpencil, MPL and MPLUK2, to redeem
or withdraw some or all of the Seed Capital Investments and reinvest the
proceeds thereof (but not more than the proceeds thereof) in new Seed Capital
Investments selected by OM(US)H, subject to the approval rights of OM plc under
this Agreement and subject to the requirement that the proceeds from the
redemption or withdrawal of Seed Capital Investments shall be invested
exclusively in Seed Capital Investments that are securities that can be sold or
disposed of in the ordinary course of business on any Business Day on a
securities exchange or in the over-the-counter market.  In furtherance, and not
in limitation of the foregoing, OM(US)H shall have the authority to hold, own,
purchase or otherwise acquire or Transfer or otherwise dispose of, the Seed
Capital Investments in accordance with the terms of this Agreement; provided,
however, that nothing contained herein shall (i) require Millpencil, MPL or
MPLUK2 to make additional contributions for purposes of Seed Capital Investments
other than the reinvestment of proceeds from the redemption or withdrawal of
Seed Capital Investments as provided above and the reinvestment of interest,
dividends and distributions from Seed Capital Investments; or (ii) permit
OM(US)H or any of its

 

4

--------------------------------------------------------------------------------


 

Affiliates to borrow against, pledge, hypothecate or grant a security interest
in a Seed Capital Investment without the prior written consent of OM plc.

 

(b)  Except as provided in this Section 2 with respect to reinvestment of the
proceeds of withdrawals or redemptions of Seed Capital Investments and the
reinvestment of interest, dividends and distributions from Seed Capital
Investments and as provided in Section 3 with respect to the Transfer of Seed
Capital Investments, prior to the End Date, neither Millpencil, MPL nor MPLUK2
shall withdraw or redeem any Seed Capital Investment except as otherwise
provided in a separate letter delivered by OM(US)H to OM plc on or prior to the
date of this Agreement. Millpencil, MPL and MPLUK2 shall take all steps
reasonably requested by OM(US)H to effectuate the purposes of this Section 2,
including executing documents reasonably requested by OM(US)H in connection with
making, redeeming or withdrawing Seed Capital Investments.

 

(c)  On or before December 31, 2014, Millpencil shall assign to MPLUK2 or its
designee (i) all of the Seed Capital Investments which have theretofore been
managed by OM(US)H under this Agreement on behalf of Millpencil and, upon such
transfer, MPLUK2 or its designee shall succeed to all of Millpencil’s rights,
and assume all of Millpencil’s obligations thereafter arising under Sections 2
and 3 of this Agreement with respect to such Seed Capital Investments; and
(ii) all of Millpencil’s general partnership interest in MPL (which represents
99% of the outstanding equity of MPL), free and clear of all liens, claims and
encumbrances.  On or prior to January 15, 2018, OM plc shall assign to a
newly-formed Subsidiary of MPLUK2 all of its limited partnership interest in MPL
(which represents 1% of the equity of MPL), free and clear of all liens, claims
and encumbrances.

 

(d)  If there is a change in Applicable Law with respect to the treatment of the
Seed Capital Investments, the parties, in good faith, will discuss the
appropriate actions, including appropriate revisions to this Agreement, that may
be necessary to accommodate such change and, if such change cannot be
accommodated other than by returning the Seed Capital Investments to OM plc or
holding them in the form of cash or cash equivalents, then OM(US)H shall so
return or hold such Seed Capital Investments as directed by OM plc.

 

(e)  Notwithstanding anything contained in this Agreement to the contrary,
OM(US)H may use its own assets or that of its Subsidiaries to make seed capital
investments without the approval of OM plc, subject to such other agreements or
arrangements with respect to the governance of OM(US)H to which OM(US)H is
subject.  In connection with the preparation of the Budget for each year during
the Interim Period, OM(US)H shall share with OM plc its current portfolio of
seed capital investments and its plans for seed capital investments for the
coming year.  For the avoidance of doubt, the policies and procedures adopted by
the board of directors of OMAM shall apply to the activities of OM(US)H and its
Affiliates hereunder until the end of the Minority Period, and such policies and
procedures as in effect at the end of the Minority Period shall be deemed to
continue to apply until the End Date.

 

Section 3.                   Transfer of Seed Capital Investments.

 

During the term of this Agreement, neither MPL nor MPLUK2 may sell, assign,
transfer, pledge, hypothecate, gift, exchange, option or encumber (each, a
“Transfer”) any of the Seed

 

5

--------------------------------------------------------------------------------


 

Capital Investments other than a Transfer between MPL and MPLUK2, a Transfer
contemplated by Section 2(b) or a Transfer to OM plc or its Subsidiaries:
provided, however, that in the event of any such Transfer to OM plc or any of
its Subsidiaries, OM plc shall take all necessary action such that the
Transferee is eligible to make the Seed Capital Investments and that on or
before January 15, 2018, the Seed Capital Investments are held by MPL or MPLUK2
to the extent necessary to accomplish the purpose set forth in Section 5 of this
Agreement.  Subject to Section 5, on or after the End Date, MPL and MPLUK2 may
withdraw or redeem any Seed Capital Investment upon 30 days’ notice to OM(US)H
(which notice may be given before the End Date).

 

Section 4.                   Budget.

 

(a)  Each year during the Interim Period, OM(US)H will manage the Seed Capital
Investments in accordance with the Budget for such year subject to the rights
of, and limitations on, OM(US)H to change the Seed Capital Investments within
each asset class, and between such asset classes in the course of a year with
the prior written approval of OM plc.  The Budget for the balance of 2014 has
been delivered by OM(US)H to OM plc, and approved by OM plc, on or prior to the
date of this Agreement.  On or before December 15 of each year during the
Interim Period, OM(US)H shall submit to OM plc its recommended Budget with
respect to the subsequent calendar year and the parties shall meet to discuss
the proposed Budget so submitted. OM(US)H and OM plc shall thereafter engage in
good faith discussions with respect to the Budget with the goal of having a
final Budget agreed to no later than the last Business Day of February of the
year for which the Budget applies.  No new Budget shall be effective unless it
is approved by both OM(US)H and OM plc; provided, that, in the event that
agreement on a new Budget is not reached prior to the last day of February of
the year for which the Budget applies, then OM plc shall determine the Budget
for such year.

 

(b)  In preparing the Budget and implementing this Agreement, the parties shall
give due regard to the following objectives regarding the Seed Capital
Investments:

 

(i)                                     growth of the Millpencil, MPL and MPLUK2
business and creation of new products and mandates;

 

(ii)                                  providing positive returns for OM plc on
the Seed Capital Investments, including the reinvestment of the proceeds of Seed
Capital Investments into other Seed Capital Investments;

 

(iii)                               the marketability and liquidity of the Seed
Capital Investments, including Seed Capital Investments made with the proceeds
of other Seed Capital Investments; and

 

(iv)                              in the Budget for the final year of the
Interim Period, constructing and/or maintaining a portfolio of Seed Capital
Investments so as to facilitate its conversion to cash or cash equivalents as
contemplated by Section 5.

 

Notwithstanding anything contained in this Section 4(b) to the contrary, the
parties acknowledge that the actual return, if any, on the Seed Capital
Investments is unknown and that OM(US)H does not represent that any specific
return on the Seed Capital Investments will be achieved or that losses will not
be incurred on the Seed Capital Investments.

 

6

--------------------------------------------------------------------------------


 

Section 5.                   Status of Seed Capital Investments at End Date.

 

On or before September 30, 2017, OM(US)H and OM plc will discuss whether they
intend that on January 15, 2018 (a) all of the Seed Capital Investments held by
MPL and MPLUK2 shall be in the form of cash or cash equivalents, or (b) OM(US)H
(or OMAM or a Subsidiary of OMAM) and OM plc shall have entered into a mutually
agreeable definitive agreement with respect to the purchase of all of the equity
of MPLUK2.  At any time after such discussions are completed and prior to
January 15, 2018, or prior to the occurrence of the closing under such
definitive agreement (if any), OM(US)H shall (unless otherwise provided in such
definitive agreement), at the request of OM plc, either (i) cause all Seed
Capital Investments held by MPL and MPLUK2 to be held in the form of cash or
cash equivalents and such Seed Capital Investments may be withdrawn by MPL and
MPLUK2 or (ii) continue to manage all Seed Capital Investments held by MPL and
MPLUK2, subject to the other provisions of this Agreement, for such reasonable
period of time as will permit the orderly sale or disposition thereof, but in no
event longer than the period requested by OM plc; provided, however, that in the
event either such option is exercised, the definitive agreement (if any) with
respect to the purchase of MPLUK2 shall terminate automatically with no
liability on the part of any party thereto.  If, by January 15, 2018, there is
no such definitive agreement and OM plc has not made the request described
above, then OM(US)H shall take the action described in clause (ii) of the
immediately preceding sentence until such time as OM plc requests that it no
longer do so and that it cause all Seed Capital Investments to be held in the
form of cash or cash equivalents and withdrawn by MPL and MPLUK2.

 

Section 6.                   Reporting Obligations of OM(US)H; Access.

 

(a)  Within 30 days after the end of each calendar quarter and within 30 days
after the End Date, OM(US)H shall provide to OM plc a written report which sets
forth the changes to the Seed Capital Investments since the end of the preceding
quarter. OM(US)H shall provide such other information with respect to the Seed
Capital Investments as reasonably requested from time to time by OM plc.

 

(b)  Representatives of OM plc shall be entitled to attend all seed capital
meetings of OMAM as observers.

 

7

--------------------------------------------------------------------------------

 

Section 7.  Representation and Warranties. OM(US)H hereby represents and
warrants to OM plc, Millpencil, MPL and MPLUK2, that OM(US)H and its Affiliates
that manage Seed Capital Investments have all permits, licenses and
authorizations required by Applicable Law to permit them to perform the Services
under this Agreement (and OM(US)H hereby covenants to maintain, and cause such
Affiliates to maintain, all such permits, licenses and authorizations throughout
the term of this Agreement).

 

Section 8.  Term and Termination.  Unless otherwise agreed in writing by the
parties, this Agreement will continue in effect until the End Date; provided,
however, that OM plc may terminate this Agreement at any time if OM(US)H or any
Affiliate managing Seed Capital Investments fails to maintain any material
permit, license or authorization required by Applicable Law to permit it to
perform its obligations under this Agreement.

 

Section 9.  Other Activities.  Except as otherwise provided herein, in any other
agreement between the parties or in policies adopted by the OMAM board of
directors, nothing contained in this Agreement shall in any way preclude
OM(US)H, its Subsidiaries or any of their respective officers, employees,
agents, representatives, members, shareholders or partners from engaging in any
business activities or from performing any services for its of their own account
or for the account of others, including for Persons that may be in competition
with the business of Millpencil, MPL, MPLUK2 or OM plc.

 

Section 10.  Miscellaneous.

 

(a)  Amendments, Modifications and Waivers.  This Agreement may be amended,
modified or supplemented only by written agreement executed by the parties. Any
failure of a party to comply with any obligation, covenant or agreement
contained in this agreement may be waived by the party entitled to the benefits
thereof only by a written instrument duly executed by the party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant or agreement shall not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure of compliance.

 

(b)  Notices.  Unless otherwise provided in this Agreement, all notices,
consents and other communications provided for hereunder shall be dated and in
writing (excluding email) and shall be deemed to have been given (i) when
delivered, if delivered personally, sent by confirmed telecopy or sent by
registered or certified mail, return receipt requested, postage prepaid,
provided that such delivery is completed during normal business hours of the
recipient, failing which such notice shall be deemed to have been given on the
next Business Day, (ii) on the next Business Day if sent by overnight courier
and delivered on such Business Day within ordinary business hours and, if not,
the next Business Day following delivery; and (iii) when received, if received
during normal business hours and, if not, the next Business Day after receipt,
if delivered by means other than those specified above. Such notices shall be
delivered to the address set forth below, or to such other address as a party
shall have furnished to the other party in accordance with this Section.

 

If to OM(US)H, to:

 

Old Mutual (US) Holdings Inc.

 

8

--------------------------------------------------------------------------------


 

200 Clarendon Street , 53rd Floor
Boston, Massachusetts 02116
Attention:  General Counsel

 

If to Millpencil, MPL, MPLUK2 or OM plc, to:

 

Old Mutual plc
5th Floor, Millennium Bridge House
2 Lambeth Hill
London EC4V 4GG, United Kingdom
Attention: Group Company Secretary

 

(c)  Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto, their successors in
interest and respective permitted assigns.

 

(d)  Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way impaired
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law. To the extent that
any such provision is so held to be invalid, illegal or unenforceable, the
parties shall in good faith use commercially reasonable endeavours to find and
effect an alternative means to achieve the same or substantially the same result
as that contemplated by such provision.

 

(e)  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

(f)  Governing Law.  This Agreement (together with any non-contractual
obligations arising out of it) shall be construed and enforced in accordance
with, and the rights and duties of the parties shall be governed by, the law of
England and Wales.

 

(g)  Arbitration.

 

(i)                                     Any dispute arising out of or in
connection with this Agreement, including any question regarding its existence,
validity or termination, shall be referred to and finally resolved by
arbitration under the rules of the London Court of International Arbitration
(“LCIA Court”) which are deemed to be incorporated by reference into this
clause, save as modified herein:

 

(ii)                                  The seat of arbitration shall be London,
England.

 

(iii)                               There shall be three arbitrators, one
nominated by the claimant and one nominated by the respondent within 15 days of
respondent’s receipt of the claimant’s request for arbitration.  If OM plc,
Millpencil, MPL and MPLUK2 are co-claimants or co-respondents to the
arbitration, they shall be treated as one party for the purposes of the
nomination of an arbitrator.  If any party has not appointed its arbitrator
within the 15-day

 

9

--------------------------------------------------------------------------------


 

period specified herein, such appointment shall be made by the LCIA Court upon
the written request of a party within 15 days of such request.  The LCIA Court
shall appoint the chairman within 15 days of the nomination of the other two
members of the tribunal.  The hearing shall be held no later than
one-hundred-and-twenty days following the appointment of the third arbitrator.

 

(iv)                              In terms of procedure, the parties agree that:

 

(A)                               The Request shall be treated as the
Claimant(s)’ Statement of Case.

 

(B)                               The Statement of Defense shall be sent to the
Registrar within 15 days of receipt of notice of appointment of the third
arbitrator.

 

(C)                               A case management hearing shall take place
within 10 days of receipt of the Statement of Defense to determine the procedure
leading up to the hearing.  The parties shall seek to agree to the procedure
between them, consistent with the provisions of this Section 10(g).

 

(D)                               The Statement of Reply (if any) shall be sent
to the Registrar within 15 days of receipt of the Statement of Defense.

 

(E)                                The Statement of Reply to Counterclaim (if
any) shall be sent to the Registrar within 15 days of receipt of the Statement
of Reply.

 

(F)                                 The arbitral tribunal shall exercise its
power to order the parties to supply copies of any documents in their
possession, custody or power that are relevant to the subject matter of the
dispute taking into account the parties’ desire that the arbitration be
conducted expeditiously and cost effectively. All disclosure of documents shall
be completed within 60 days of the appointment of the third arbitrator.

 

(G)                               The parties agree that they shall have the
right to be heard orally on the merits of the dispute.

 

(H)                              By agreeing to arbitration, the parties do not
intend to deprive a court of its jurisdiction to issue a pre-arbitral
injunction, pre-arbitral attachment, or other order in aid of arbitration
proceedings and the enforcement of any award. Without prejudice to such
provisional remedies as may be available under the jurisdiction of a court, the
arbitral tribunal shall have full authority to grant provisional remedies, to
direct the parties to request that any court modify or vacate any temporary or
preliminary relief issued by such court, and to award damages for the failure of
any party to respect the arbitral tribunal’s orders to that effect. For the
purpose of any provisional relief contemplated hereunder, the parties hereby
submit to the non-exclusive jurisdiction of the English Courts. Each party
unconditionally and irrevocably waives any objections which they may have now or
in the future to the jurisdiction of the English Courts including objections by
reason of lack of personal jurisdiction, improper venue, or inconvenient forum.

 

10

--------------------------------------------------------------------------------


 

(I)                                   The award shall be in writing, shall state
the findings of fact and conclusions of law on which it is based, shall be final
and binding and shall be the sole and exclusive remedy between the parties
regarding any claims or counterclaims presented to the arbitral tribunal. 
Judgment upon any award may be entered in any court having jurisdiction.

 

(J)                                   The parties will bear equally all fees,
costs, disbursements and other expenses of the arbitration, and each party shall
be solely responsible for all fees, costs, disbursements and other expenses
incurred in the preparation and prosecution of their own case; provided that in
the event that a party fails to comply with the orders or decision of the
arbitral tribunal, then such noncomplying Party shall be liable for all costs
and expenses (including attorney fees) incurred by the other party in its effort
to obtain either an order to compel, or an enforcement of an award, from a court
of competent jurisdiction.

 

(K)                              The arbitral tribunal shall have no authority
to award punitive, exemplary or multiple damages or any other damages not
measured by the prevailing parties’ actual damages.

 

(L)                                All notices by one party to another in
connection with the arbitration shall be in accordance with the provisions of
Section 10(b) hereof, except that all notices for a demand for arbitration made
pursuant to this Section 10(g) must be made by personal delivery or receipted
overnight courier. This agreement to arbitrate shall be binding upon the
successors and permitted assigns of each party.  This Agreement and the rights
and obligations of the parties shall remain in full force and effect pending the
award in any arbitration proceeding hereunder.

 

(h)  Confidentiality. Except to the extent necessary to compel arbitration or in
connection with arbitration of any dispute under this Agreement, or for
enforcement of an arbitral award, information concerning (i) the existence of an
arbitration pursuant to Section 10(g), (ii) any documentary or other evidence
given by a party or a witness in the arbitration or (iii) the arbitration award
may not be disclosed by the tribunal administrator, the arbitrators, any party
or its counsel to any Person not connected with the proceeding unless required
by law or by a court or competent regulatory body, and then only to the extent
of disclosing what is legally required. A party filing any document arising out
of or relating to any arbitration in court shall seek from the court
confidential treatment for such document and provide notice thereof to the
non-disclosing party.

 

(i)  Conduct During Dispute Resolution. The parties shall continue the
performance of their respective obligations under this Agreement that are not
the subject of dispute during the resolution of any dispute or agreement,
including during any period of arbitration, unless and until this Agreement is
terminated or expires in accordance with its terms and conditions.

 

(j)  Contracts (Rights of Third Parties) Act.  A Person who is not a party to
this Agreement shall not have any rights under the Contracts (Rights of Third
Parties) Act 1999 or otherwise to enforce any term of this Agreement.

 

11

--------------------------------------------------------------------------------


 

(k)  Entire Agreement.  This Agreement, including any schedules or exhibits
hereto, embodies the entire agreement and understanding of the parties hereto in
respect of the subject matter covered by this Agreement. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.  Specifically, Millpencil, MPL and OM(US)H agree
that the management agreement dated July 22, 2009, as amended on June 8, 2010
and March 14, 2011, is hereby terminated.

 

(l)  No Assignment.  Neither this Agreement nor any of the rights, interests or
obligations of any party under this Agreement may be assigned by such party
without the prior written consent of the other parties, except that OM plc,
Millpencil, MPL, and MPLUK2 may assign this Agreement or their respective rights
and interests under this Agreement to OM plc or any of its Subsidiaries provided
that the assignor and assignee execute and deliver such documents that may be
required generally for the assignment of any separate account or Fund managed by
OM(US)H or any of its Subsidiaries.

 

(m)  Remedies.

 

(i)                                     The parties hereby expressly recognize
and acknowledge that immediate, extensive and irreparable damage would result,
no adequate remedy at law would exist and damages would be difficult to
determine in the event that any provision of this Agreement is not performed in
accordance with its specific terms or is otherwise breached. Therefore, in
addition to, and not in limitation of, any other remedy available to any party,
and notwithstanding the provisions of Section 10(g), an aggrieved party under
this Agreement is entitled to specific performance of the terms hereof and
immediate injunctive relief, without the necessity of proving the inadequacy of
money damages as a remedy. No party shall be required to obtain or furnish any
bond or similar instrument in connection with or as a condition to obtaining or
seeking any such remedy. For the avoidance of doubt, nothing in this Agreement
shall diminish the availability of specific performance of the obligations under
this Agreement or any other injunctive relief.

 

(ii)                                  Such remedies, and any and all other
remedies provided for in this Agreement, shall be cumulative in nature and not
exclusive and shall be in addition to any other remedies whatsoever which any
party may otherwise have. Each of the parties hereby acknowledges and agrees
that it may be difficult to prove damages with reasonable certainty, that it may
be difficult to procure suitable substitute performance, and that injunctive
relief and/or specific performance will not cause an undue hardship to the
parties. Each party hereby further agrees that in the event of any action by the
other party for specific performance or injunctive relief, it will not assert
that a remedy at law or other remedy would be adequate or that specific
performance or injunctive relief in respect of such breach or violation should
not be available on the grounds that money damages are adequate or any other
grounds.

 

(n)  Further Assurances.  Each party shall, on being required to do so by any
other party, perform or procure the performance of all such acts and/or execute
and/or deliver or procure the execution and/or delivery of all such documents
(in each case at its own expense), as may be required by law or as any other
party may from time to time reasonably require in order to implement and give
full effect to this Agreement.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Seed Capital
Management Agreement as of the date first above stated.

 

Old Mutual (US) Holdings Inc.

 

 

 

 

 

By:

/s/ Stephen H. Belgrad

 

 

 

 

 

 

Millpencil Limited

 

 

 

 

 

By:

/s/ Robert Coxon

 

 

 

 

 

 

Millpencil (US) LP

 

By Millpencil Limited, its General Partner

 

 

 

 

 

By:

/s/ Paul Forsythe

 

 

 

 

 

 

MPL (UK) Limited

 

 

 

 

 

By:

/s/ Robert Coxon

 

 

 

 

 

 

Old Mutual plc

 

 

 

 

 

By:

/s/ Martin C. Murray

 

 

--------------------------------------------------------------------------------
